UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4447



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRON ARMENIUS MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cr-00328-WDQ)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Paresh S. Patel, Staff Attorney,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Debra L. Dwyer, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terron Armenius Moore appeals the seventy-month sentence

imposed following his guilty plea to bank robbery.                   On appeal, he

contends that his sentence is unreasonable because the district

court failed to address his arguments in support of a variance

sentence. Specifically, Moore asserted that a within-guideline

sentence      subjected     him   to   “unwarranted     sentencing      disparity”

prohibited under 18 U.S.C. § 3553(a)(6) (2000), failed to account

for his assisting law enforcement personnel in the investigation of

a jailhouse solicitation-for-murder scheme, and failed to address

his personal history and characteristics—especially his youth,

expressed remorse, family support, and willingness to work in his

family’s business upon his release from prison.                Our review of the

record   discloses     no    reversible     error;    accordingly,      we   affirm

Moore’s sentence.

              We find that the district court properly applied the

Sentencing      Guidelines     and     considered    the   relevant     sentencing

factors before imposing the seventy-month sentence.                   18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005). The court considered Moore’s

arguments in support of a variance sentence and determined that a

variance was not warranted in this case and that a sentence at the

bottom   of    the   guideline     range   would     achieve   the    purposes   of

§ 3553(a).      The district court need not explicitly discuss every


                                        - 2 -
§   3553(a)    factor   on   the   record   or   “robotically    tick   through

§ 3553(a)’s every subsection.”         United States v. Johnson, 445 F.3d
339, 345 (4th Cir. 2006).

              We find that the sentence imposed by the district court

was reasonable.     See United States v. Green, 436 F.3d 449, 457 (4th

Cir.)   (“[A]    sentence    imposed    within    the    properly   calculated

[g]uidelines range . . . is presumptively reasonable.”) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.
2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007) (upholding application of rebuttable presumption of

correctness of within-guideline sentence).              Accordingly, we affirm

Moore’s sentence. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 3 -